 Case 1:19-cv-06094-JHR-JS Document 9 Filed 05/15/19 Page 1 of 1 PageID: 44



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 ALBERTO HERNANDEZ                     Civil Action No. 19-6094 (JHR)(JS)

 Plaintiff,

 v.
                                       60 DAY ORDER ADMINISTRATIVELY
 SURF SONG BEACH RESORT                TERMINATING ACTION

 Defendant.



      It having been reported to the Court that the above-captioned
action has been settled,
      IT IS on this      15th       day of   May , 2019,
      ORDERED that this action and any pending motions are hereby
administratively terminated; and it is further
      ORDERED that this shall not constitute a dismissal Order under
the Federal Rules of Civil Procedure; and it is further
      ORDERED that within 60 days after entry of this Order (or
such additional period authorized by the Court), the parties shall
file all papers necessary to dismiss this action under Federal
Rule of Civil Procedure 41 or, if settlement cannot be consummated,
request that the action be reopened; and it is further
      ORDERED that, absent receipt from the parties of dismissal
papers or a request to reopen the action within the 60-day period,
the Court shall dismiss this action, without further notice, with
prejudice and without costs.

                                             s/JOEL SCHNEIDER_____
                                                 U.S.M.J.
